Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US. Pat. 6,246,019).
Regarding claim 1, Nakamura teaches the actuation unit for a household appliance, comprising: a circuit board 41, wherein a first switching element (42b, 43b) is provided on the circuit board, an actuation button 22 having a recess, and an actuation element 36 comprising an actuation element base 20 and a protrusion portion 38 extending from the actuation element base, which protrusion portion is inserted into the recess of the actuation button, wherein the actuation element and the actuation button have, in an assembled state, a degree of freedom of movement in a direction corresponding to an extension of the protrusion portion and in a further direction (there’s a space between the button 22 and the actuation element 36 which allows them to freely move upward and downward, see annotated figure below) and are fixed relative to each other in a direction perpendicular to an extension direction (in the position shown in figure 3, the button 22 and the actuation element 38 or 21 are fixed relative to each other in a direction perpendicular to an extension direction).
Regarding claim 2, Nakamura teaches the actuation unit characterized in that the actuation element further comprises a sliding portion 39, wherein the sliding portion actuates a switching component (42b, 43b) of the first switching element by a sliding movement (Fig. 7).
Regarding claim 3, Nakamura teaches the actuation unit wherein the protrusion portion 38 extends from a side of the actuation element, which is opposite of the sliding portion 39 (see Fig. 7).
Regarding claim 4, Nakamura teaches the actuation unit wherein the protrusion portion 38 comprises a cylindrical pin (Fig. 7).
Regarding claim 5 Nakamura teaches the actuation unit characterized in that the actuation element 36 further comprises an engagement portion 37, extending from the actuation element base, and an accommodating region to receive a switching component (42a, 43a) of a second switching element (annotated figure below).
Regarding claim 6, Nakamura teaches the actuation unit wherein the engagement portion extends in the same direction from the actuation element base as the protrusion portion (annotated figure below).
Regarding claim 7, Nakamura teaches the actuation unit wherein the accommodating region is open in an actuation direction to accommodate the switching component (42a, 43a) of the second switching element (annotated figure below).
Regarding claim 8, Nakamura teaches the actuation unit further comprising a base 27 mounted on the circuit board 41, wherein the base comprises a guide portion, wherein the guide portion of the base comprises a recess (the guide portion protrusions define a recesses to receive the actuation element) extending in the actuation direction, wherein the actuation element base is accommodated in sections (annotated figure below).
Regarding claim 10, Nakamura teaches the actuation unit wherein two degree-of-freedom directions of the actuation element 22 and the actuation button 36 are aligned perpendicularly to the actuation direction of the actuation button (the button and the actuation element are movable forward and back, left and right, and up and down)
Regarding claim 11, Nakamura teaches the actuation unit wherein a second switching element (42a, 43a) is provided on the circuit board 41 (Fig. 7).
Regarding claim 12, Nakamura teaches the actuation unit wherein the actuation element 22 actuates the first switching element (42b, 43b) and the second switching element (42a, 43a) (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ito, et al. (US20200006020).
Regarding claim 13-14,  Nakamura the electric device comprising a housing body 27 and the actuation unit according to claim 1, wherein the actuation button 22 for actuating a motor of the electric device is accommodated in an opening region of the housing body (Fig. 7). Nakamura does not teach the actuation unit being used with household appliances. However, Ito teaches a similar household appliance that comprises a similar switch unit (Fig. 1 and paragraph 120); and the household appliance being an electric appliance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nakamura’s switch in household appliances since they are known to have a waterproof feature. 
Regarding claim 15, Nakamura teaches a method of assembling the household appliance of claim 13 comprising inserting the circuit board 41 provided with the first switching element (42b, 43b) and the actuation element 22, into the housing body 27, wherein the protrusion portion 38 of the actuation element extends from the actuation element base, and inserting the protrusion portion into recess of the actuation button, so that the actuation element and the actuation button are aligned in two directions relative to each other when being assembled (Fig. 7).
Regarding claim 17, Nakamura teaches the actuation unit wherein the recess is formed as an elongated hole (annotated figure below).
Regarding claim 18, Nakamura teaches the actuation unit wherein the recess is fork-shaped (Fig. 7).

    PNG
    media_image1.png
    343
    691
    media_image1.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Montalvo, et al. (US20080011590).
Regarding claim 16, Nakamura does not teach the second switching element comprising a potentiometer. However, Montalvo teaches a similar switch device that comprises a potentiometer (paragraph 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the switch of Nakamura with the potentiometer of Montalvo due to the high efficiency of potentiometer.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the actuation element and the actuation button are not fixed relative to each in a direction perpendicular to the extension direction”. However, the examiner cannot concur. Nakamura teaches an actuation button 22 and an actuation element 36 that are movable in multiple positions (vertical, backward, forward, left and right). When the actuation button is pressed in the center, the actuation button and the actuation element are moved downward and are fixed relative to each in a direction perpendicular to the extension direction, as shown in figure 3. The actuation button and the actuation element are not moving or experience any motion on sides (left or right). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/            Primary Examiner, Art Unit 2833